Citation Nr: 0728972	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-36 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk

INTRODUCTION

The veteran had active service from April 1970 to November 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 RO decision that denied service 
connection for PTSD.

The veteran testified at a January 2006 hearing at the RO.  A 
transcript has been associated with the file.  At that 
hearing, the veteran raised the issue of service connection 
for tumors secondary to Agent Orange exposure.  The RO has 
not yet addressed this issue, and it is therefore referred 
to the RO for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) (finding that the Board does not have 
jurisdiction over issues not yet adjudicated by the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

Following the issuance of the March 2006 Supplemental 
Statement of the Case (SSOC), additional pertinent VAMC 
treatment records were incorporated into the claims file.  
These additional medical records were not considered by the 
RO.  Nevertheless, in May 2006, the RO certified the 
veteran's appeal to the Board. 

Evidence received by the Board that has not been reviewed 
initially by the RO must be referred back to the RO for 
review, unless the veteran waives his procedural right or the 
Board determines that the veteran's claim is to be granted.  
See 38 C.F.R. § 20.1304.  Furthermore, the Board notes that 
the provisions of 38 C.F.R. § 20.1304 apply only to cases in 
which a veteran presents new and pertinent evidence after the 
RO has certified a veteran's appeal to the Board.  In the 
instant case, the veteran has presented new and pertinent 
evidence before the RO certified the appeal. 

Thus, since pertinent evidence in the claims file has not 
been considered by the RO and the veteran cannot waive 
initial RO consideration of the evidence, a remand is 
required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
copies of all clinical records, which are not 
already in the claims file, of the veteran's 
treatment at the VAMC in Hot Springs, South 
Dakota.

2.  The AMC should then readjudicate the 
claim on appeal in light of all the evidence 
of record, to include the VA medical reports 
from March 2006.  If the claim remains 
denied, the veteran should be provided with 
an SSOC that considers all the pertinent 
evidence and argument of record, and afforded 
a reasonable period of time within which to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for a scheduled examination may result in 
the denial of his claim.  See 38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

